DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,338,252 to Meuter (Meuter hereinafter) in view of PGPub 2015/0226214 to Rohlfing et al. (Rohlfing).
Regarding claim 1, Meuter teaches a multiphase pump (Fig. 1) for conveying a multiphase process fluid from a low pressure side (leftward in Fig. 1) to a high pressure side (rightward in Fig. 1), the multiphase pump comprising: a housing (1) having a pump inlet (see below) and a pump outlet(see below) for the process fluid; an inlet annulus (see below) configured to receive the process fluid from the pump inlet; a discharge annulus (see below) configured to discharge the process fluid into the pump outlet; a pump rotor (3) configured to rotate about an axial direction and arranged within the housing, the pump rotor being configured to convey the process fluid from the inlet annulus to the outlet annulus with the discharge annulus being a chamber separate from the pump rotor (as shown below). Meuter does not teach a return line configured to return the process fluid from the high pressure side to the low pressure side, the return line comprising an inlet configured to receive the process fluid, an outlet configured to discharge the process fluid and a control valve configured to open and close the return line, the inlet of the return line arranged directly at the discharge annulus.

    PNG
    media_image1.png
    623
    514
    media_image1.png
    Greyscale

Rohlfing teaches another multiphase pump generally, and particularly teaches a return line (50) configured to return the process fluid from the high pressure side (45) to the low pressure side (10), the return line comprising an inlet (51) configured to receive the process fluid, an outlet (see Fig. 1) configured to discharge the process fluid and a control valve (55) configured to open and close the return line, the inlet of the return line arranged directly at a discharge portion of the casing (5).  Rohlfing teaches that this allows the machine to retain cooling and sealing functions (paragraph 4) among other 
Regarding claim 2, Rohlfing teaches that the inlet of the return line and the pump outlet are disposed in a spaced relationship at the discharge casing (5) which is analogous to the discharge annulus of Meuter.
Regarding claim 3, Rohlfing teaches that the outlet of the return line is in fluid communication with the inlet annulus via the inlet line (10).
Regarding claim 4, Rohlfing teaches that the outlet of the return line is arranged directly at the inlet line (10) which is analogous to the inlet annulus of Meuter.
Regarding claim 5, Rohlfing teaches that the outlet of the return line and at least part of the pump inlet (e.g. 11) are disposed in a spaced relationship at the inlet line, which is analogous to the inlet annulus.
Regarding claim 6, Rohlfing teaches that the return line directly couples the discharge casing, which is analogous to the discharge annulus, with the inlet line, which is analogous to the inlet annulus.
Regarding claim 7, Rohlfing teaches the return line has a length which is dependent on the geometry of the casing (5), which is at most two times the distance between the pump inlet and the pump outlet in the combination.
Regarding claim 8, Rohlfing teaches that the return line is detachably connected with the housing, at least destructively.
Regarding claim 9, Rohlfing teaches that the return line is an external pipe arranged at an outside of the housing.
Regarding claim 10, Rohlfing teaches that the return line is arranged at least partially (e.g. at the terminal points thereof) in the housing.
Regarding claim 11, Meuter teaches that the multiphase pump is capable of operating as a vertical pump.
Regarding claim 12, the examiner takes Official Notice that it is well known to provide a prime mover or driver to a pump in order to drive it to pressurize or move fluid.  The examiner bases this assertion on the existence of F04D 13/06 to generally electrically driven pumps.  Therefore, it would have been obvious to one of ordinary skill in the art to provide a driver to the pump of Meuter in order to drive it to produce pressure and fluid movement.
Regarding claim 13, Meuter teaches that the multiphase pump is configured for subsea oil and gas conveyance (col. 1, ln. 8).
Regarding claim 14, Meuter teaches that the pump is configured for installation of a sea ground.
Regarding claim 15, Rohlfing teaches the return line has a length which is dependent on the geometry of the casing (5), which is at most 1.5 times the distance between the pump inlet and the pump outlet in the combination.
Regarding claims 16 and 17, the cited references are silent as to the circumferential orientation of the return line and the inlet and outlet with respect to the inlet and discharge annuli.  However, while the instant application mentions the recited diametrical oppositions, there is no function or benefit associated therewith.  The examiner therefore concludes that the diametrical opposition represents nothing more than the rearrangement of parts with no change in their respective function (see MPEP 2144.04 VI) which fails to patentably distinguish over the prior art. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        2 December 2021